DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hittel, publication number: US 2018/0048658 in view of Krasser, publication number: US 2019/0026466.
As per claim 1, Hittel teaches a method comprising: 
detecting, by an agent implemented in an operating system, an overwrite in which an original data component is overwritten with a new data component (Checking updated files, [0065]); 
computing, by the agent, a plurality of features associated with the overwrite, the plurality of features including an original entropy corresponding to the original data component, a new entropy corresponding to the new data component (comparing entropy, [0090][0172][0174][0180]), an overwrite fraction (Change volume, [0066]), and a set of divergence features; and 
determining, by the agent, that the new data component is encrypted using the plurality of features (Determining ransomware based on encryption, [0172][0178-0182]).

Hittel does not teach using a set of divergence features. 
In an analogous art, Krasser teaches using a set of divergence features in detecting malware (kullback-Leibler divergence, [0222])
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hittel’s malware detection system to include the use of divergence features as described in Krasser’s malware detection system for the advantage of performing more advanced comparisons. 

As per claim 2, the combination teaches wherein the determining comprises: inputting, by the agent, the plurality of features into a linear Support Vector Machine; and classifying the new data component as encrypted using the linear Support Vector Machine (Krasser: Support vector machine, [0036]).

As per claims 3 and 12, the combination teaches wherein the computing comprises: computing, by the agent, a Kullback-Leibler divergence from the new data component to the original data component (Krasser: Kullback-Leibler, [0222]).

As per claim 4, the combination teaches wherein the computing comprises: computing, by the agent, a Kullback-Leibler divergence from the original data component to the new data component (Krasser: Kullback-Leibler, [0222]).

As per claims 5, 13 and 18, the combination teaches wherein the computing comprises: computing, by the agent, a divergence feature of the set of divergence features using a first Kullback-Leibler divergence from the new data component to the original data component, a second Kullback-Leibler divergence from the original data component to the new data component, the original entropy, the new entropy, and the overwrite fraction (Krasser: divergence, [0222][0101][0262][0158], Hittel: change volume, [0066], entropy calculation:[0065] [0090][0172][0174][0180]).

As per claims 6 and 14, the combination teaches wherein the computing comprises: 
computing, by the agent, a divergence feature of the set of divergence features using a first Kullback-Leibler divergence from the new data component to the original data component, a second Kullback-Leibler divergence from the original data component to the new data component, and the overwrite fraction (Krasser: divergence, [0222][0101][0262][0158], Hittel: change volume, [0066]).

As per claims 7 and 20, the combination teaches further comprising: halting, by the agent, any further overwrite operations in response to determining that the new data component is encrypted (Hittel: blocking, [0173]).

As per claim 8, the combination teaches further comprising: restoring, by the agent, the original data component in response to determining that the new data component is encrypted (Hittel: restoring, [0173]).

As per claim 9, the combination teaches further comprising: preventing, by the agent, the new data component from being written to disk in response to determining that the new data component is encrypted (Hittel: blocking, [0173]).

As per claim 10, the combination teaches wherein the determining comprises: determining, by the agent, that the overwrite of the original data component with the new data component is a result of a malware attack (Hittel: determining ransomware, [0178-0182][0172]).


As per claim 11, Hittel teaches a non-transitory machine-readable medium having stored thereon instructions for performing a method comprising machine-executable code which, when executed by at least one machine, causes the at least one machine to: 
compute a plurality of features associated with an overwrite that replaces an original data component with a new data component (Entropy calculation, [0065][0090][0172][0174][0180]),
wherein the plurality of features includes an original entropy corresponding to the original data component, a new entropy corresponding to the new data component (comparing entropy, [0178]), an overwrite fraction (change volume, [0066]), and a set of divergence features; and 
determine that the new data component is encrypted using the plurality of features (Determining ransomware based on encryption, [0172][0178-0182]) and a linear Support Vector Machine.

Hittel does not teach a set of divergent features and a linear Support Vector Machine. 
In an analogous art, Krasser teaches a set of divergent features and a linear Support Vector Machine (kullback-Leibler divergence, [0222], Support vector machine, [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hittel’s malware detection system to include the use of divergence features and a support vector machine as described in Krasser’s malware detection system for the advantage of performing more advanced comparisons. 


As per claim 16, Hittel teaches a computing device comprising: 
at least one memory containing machine-readable medium comprising machine-executable code having stored thereon instructions for performing a method of managing a parallel file system during input/output (I/O) operation; and 
at least one processor coupled to the at least one memory, the at least one processor configured to execute the machine-executable code to cause the at least one processor to: 
compute an original entropy corresponding to an original data component; 
compute a new entropy corresponding to a new data component that has replaced the original data component (Entropy calculation, [0065][0090][0172][0174][0178][0180]); 
compute an overwrite fraction (Change volume, [0066]); and 
determine that the new data component is encrypted using the original entropy, the new entropy, the overwrite fraction (Determining ransomware based on encryption, [0172][0178-0182]).

Hittel does not teach compute a set of divergence features based on Kullback-Leibler divergence between the original data component and the new data component; and determine that the new data component is encrypted the set of divergence features (Kullback-Leibler divergence for malware detection, [0222][0101][0262][0158]).

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hittel’s malware detection system to include the use of divergence features as described in Krasser’s malware detection system for the advantage of performing more advanced comparisons. 

As per claim 17, the combination teaches wherein the original entropy and the new entropy are Shannon entropies (Hittel, Shannon entropies, [0178]).

Conclusion












Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494